Title: To Thomas Jefferson from John Rutledge, Jr., 2 January 1788
From: Rutledge, John, Jr.
To: Jefferson, Thomas


London, 2 Jan. 1788. Acknowledges letters forwarded by TJ, reports that his father was to sail for Carolina on 3 Oct. 1787 and that he will write TJ from that place. Momentarily expects remittances from his father; does not lack money for current needs; this has been advanced by a gentleman in London, but is anxious to repay TJ money borrowed when he left Paris; expects to remain in London about six weeks longer and would deem it a privilege to fulfill any commissions TJ may have for him; sends compliments to Short and thanks TJ for his friendly attentions in Paris.
